 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    RAFAEL SALAS,                                         Case No. 1:21-cv-00669-NONE-EPG (PC)

11                         Plaintiff,                       ORDER VACATING FINDINGS AND
                                                            RECOMMENDATIONS, RECOMMENDING
12            v.                                            THAT PLAINTIFF’S APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS BE
13    K. ALLISON, et al.,                                   DENIED

14                         Defendants.                      (ECF No. 11)

15                                                          ORDER DENYING PLAINTIFF’S
                                                            APPLICATION TO PROCEED IN FORMA
16                                                          PAUPERIS AS MOOT

17                                                          (ECF No. 2)

18

19          Rafael Salas (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights action
20   filed pursuant to 42 U.S.C. § 1983.

21          On April 17, 2021, the Court issued findings and recommendations, recommending that

22   “Plaintiff’s application to proceed in forma pauperis be DENIED,” and that “Plaintiff be directed

23   to pay the $402.00 filing fee in full if he wants to proceed with this action.” (ECF No. 11, p. 2).

24          Instead of objecting to the findings and recommendations, Plaintiff paid the $402 filing

25   fee. As the filing fee has been paid in full, Plaintiff’s application to proceed in forma pauperis is

26   now moot. The Court notes that it will screen Plaintiff’s complaint in due course.

27          Accordingly, IT IS ORDERED that:

28                 1. The findings and recommendations recommending that Plaintiff’s application to
                                                        1
 1                 proceed in forma pauperis be denied (ECF No. 11) are VACATED; and

 2              2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED as

 3                 moot.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     June 2, 2021                              /s/
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
